           Case 2:18-cv-04003-SMB Document 49 Filed 01/16/19 Page 1 of 5



 1   Thomas Retzlaff
     PO Box 46424
 2   Phoenix, AZ 85063-6424
     P: (210) 317-9800
 3
     Email: retzlaff@texas.net
 4
     Defendant, Pro se
 5

 6
                         IN THE UNITED STATES DISTRICT COURT FOR THE
 7                                   DISTRICT OF ARIZONA
                                       PHOENIX DIVISION
 8

 9
     Jason Lee Van Dyke,                           Case No.: 2:18-cv-04003-SMB
10
                   Plaintiff,
11
                                                   MOTION FOR JUDICIAL NOTICE OF
     vs.
12                                                 FELONY ARREST OF PLAINTIFF VAN
                                                   DYKE FOR OBSTRUCTION OF JUSTICE
13   Thomas Christopher Retzlaff a/k/a Dean        & RETALIATION AGAINST A WITNESS
     Anderson,
14
                   Defendant.
15

16

17

18          Defendant Thomas Retzlaff requests that the Court take Judicial Notice of the
19
     arrest of plaintiff Jason Van Dyke for the felony criminal offenses of obstruction of
20

21   justice & retaliation against a witness, as well as a recent State Bar disciplinary
22
     judgment, as provided by Federal Rule of Evidence 201.
23

24

25

26

27

28
                          DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 1
            Case 2:18-cv-04003-SMB Document 49 Filed 01/16/19 Page 2 of 5



 1                                              A. INTRODUCTION
 2
             1.      Plaintiff is licensed attorney Jason Lee Van Dyke, representing himself
 3

 4   pro se; defendant is Thomas Christopher Retzlaff, “a/k/a Dean Anderson.”1
 5
             2.      Van Dyke has filed a defamation lawsuit against Retzlaff seeking $100
 6
     million in damages claiming that Retzlaff defamed him by getting Van Dyke fired
 7

 8   from the Victoria County (Tex.) District Attorney’s Office and by filing a grievance
 9
     against Van Dyke with the State Bar of Texas (for which a disbarment trial is set for
10

11   February 22, 2019). Van Dyke is also seeking relief against Retzlaff in the form of an
12   injunction seeking to prohibit Retzlaff from calling Van Dyke a Nazi and a white
13
     supremacist – despite the fact that Jason Lee Van Dyke is the leader of the Proud Boys,
14

15   which is an FBI declared extremist organization with ties to white nationalists.
16

17

18
                                      B. ARGUMENT & AUTHORITIES
19
             3.      The Court may take judicial notice of a fact that is not subject to
20

21   reasonable dispute because it (1) is generally known within the court’s territorial
22
     jurisdiction, or (2) can be accurately and readily determined from sources whose
23

24
     accuracy cannot reasonably be questioned. Fed. R. Evid. 201(b); see Bias v.

25   Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (proceedings in other courts).
26

27
             1
                    Retzlaff is NOT “Dean Anderson” or an “aka” for Dean Anderson. Anderson is a totally different
28   person whom Van Dyke has been unable to serve process on.
                             DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 2
           Case 2:18-cv-04003-SMB Document 49 Filed 01/16/19 Page 3 of 5



 1          4.      As a result of an ongoing joint investigation by the Dallas FBI /
 2
     Department of Homeland Security counter-terrorism division, as well as local law
 3

 4   enforcement authorities in Denton County, Texas, Van Dyke was arrested on January
 5   10, 2019, for the felony offenses of Obstruction Of Justice and Retaliation Against A
 6
     Witness, in violation of Texas Penal Code § 36.06. These are offenses punishable by 2
 7

 8   – 10 years in state prison. See attached Exhibit 1 – Copy of Van Dyke arrest warrant.2
 9

10          5.      As the Court will recall, Van Dyke has made repeated threats to murder
11
     Retzlaff and his family / daughter Brittany. See, e.g., ECF 12 – Notice of Death
12

13   Threats From Opposing Counsel.
14

15          6.      On the night of January 14, 2019, members of an FBI / local law
16
     enforcement task force executed a search warrant of Van Dyke’s residence in Cross
17

18
     Roads, Texas, while he was still in jail, as well as search warrants on Van Dyke’s

19   multiple email providers, social media accounts, and Internet Service Providers.
20
     Among items seized and/or copied by the government are all of Van Dyke’s electronic
21

22   devices and records, to include all of the emails and documents pertaining to Van
23
     Dyke’s membership and leadership role in the white supremacist group the Proud
24

25

26          2
                     This is irrespective as to pending federal charges for violations of Title 18 U.S. Code §
27   875 – Interstate Threats, as well as Van Dyke’s involvement and leadership role in a domestic
     terrorist group and his responsibility for directing numerous acts of political violence all across the
28   country.
                            DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 3
           Case 2:18-cv-04003-SMB Document 49 Filed 01/16/19 Page 4 of 5



 1   Boys. This specifically includes all documents and communications relating to Proud
 2
     Boys founder Gavin McInnes, who is presently being investigated by both the FBI,
 3

 4   Dept of Homeland Security, and the NY Police Department’s Counterterrorism
 5   Bureau. Additional items seized include documents and communications pertaining to
 6
     James A. McGibney, Philip R. Klein, and John S. Morgan – individuals who have been
 7

 8   involved in Swatting attempts, cyber-stalking, and threats of murder against Retzlaff
 9
     and his family. See ECF 30 at pg 13 – Retzlaff’s Counterclaim.
10

11
            6.     As a result of Van Dyke’s conduct in threatening to harm yet another
12

13   individual whom Van Dyke has sued (Dr. Ryan Daniel, a Dallas area dentist), the State
14
     Bar of Texas disciplined Van Dyke and placed him on suspension. See attached
15
     Exhibit 2 – Agreed Judgment Suspending Law License.
16

17

18
            7.     Retzlaff asks the Court to take Judicial Notice of these documents, please.

19

20

21
            Respectfully submitted,

22

23

24

25

26
     Dated: January 16, 2019          By:_____________________________________
27                                          Thomas Retzlaff
                                            Defendant, In Pro Per
28
                         DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 4
       Case 2:18-cv-04003-SMB Document 49 Filed 01/16/19 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2

 3          I certify that on January 16, 2019, a copy of this document was electronically filed on the

 4   CM/ECF system, which will automatically serve a Notice of Electronic Filing on the following
 5
     attorney in charge for plaintiff Jason Lee Van Dyke:
 6
            Jason L. Van Dyke, pro se, Email: jason@vandykelawfirm.com.
 7
            I certify that Jason L. Van Dyke is a registered CM/ECF user and that service will be
 8

 9   accomplished by the CM/ECF system.

10

11

12

13

14
                                              By:_____________________________
15
                                              Thomas Retzlaff
                                              Defendant, In Pro Per
16

17

18

19

20

21

22

23

24

25

26

27

28
                      DEFENDANT’S MOTION FOR JUDICIAL NOTICE - 5
